                                                                                      "—~
                   ~~



            1

            2
                                                                                    MANDATORY
            3                                                                      CHAMBERS COPY
            4
            s                                                                 ~-FLED
            6
                                                                             APR I ~ 2019
            g ',                                                      ;document#
            91
          10~'I                            UNITED STATES DISTRICT COURT
          1 1 ~I                          CENTRAL DISTRICT OF CALIFORNIA
          12
          13 !I ASHLEY JUDD, an individual,                   CASE NO. 18-cv-05724-PSG-FFM
          14 ~'              Plaintiff,                      [P      ED]FINAL JUDGMENT
                                                             P RSUANT TO RULE 54(b)
          15           v.                                    DISMISSING PLAINTIFF ASHLEY
                                                             JUDD'S SECOND CAUSE OF
          16~ HARVEY WEINSTEIN, ~n individual,               ACTION FOR SEXUAL
                                                             HARASSMENT UNDER CAL. CIV.
          17                 Defendant.                      CODE SECTION 51.9
          18                                                  Action Filed: Apri130, 2018
          19                                                  Judge: Hon. Phillip S. Gutierrez
         20
         21
         22
         23
         24
         25
         26
         27
         28

Gibson, Dunn 8     [PROPOSED]FINAL JUDGMENT PURSUANT TO RULE 54(b) DISMISSING PLAINTIFF ASHLEY JUDD'S
Crutcher LLP         SECOND CAUSE OF ACTION FOR SEXUAL HARASSMENT UNDER CAL. CIV. CODE SECTION 51.9
                                              CASE NO. 2:18-CV-05724-PSG-FFM
            I          This Court, having granted Defendant Harvey Weinstein's motion to dismiss
            2    Plaintiff Ashley Judd's second cause of action for sexual harassment under California
            3    Civil Code §§ 51.9 and 52 with prejudice, Dkt. 51, and finding no just reason for
            4    delay, and further finding good cause to .exist, hereby
            5          ORDERS,ADJUDGES AND DECREES:
            6         (1) Final judgment is hereby ordered pursuant to Federal Rule of Civil
            7    Procedure 54(b) on Plaintiff Ashley Judd's Second Cause of Action; and
            8         (2) There is no just reason for delay4 in the entry of this Final Judgment, and
            9    immediate entry by the Clerk of the Court is expressly directed pursuant to Rule 54(b)
          10     of the Federal Rules of Civil Procedure.
          11           IT IS SO ORDERED,ADJUDGED AND DECREED
          12
          13     DATED:       K ~'V   , 2019
          14                                                     Honorable Phillip S. Gutierrez
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                             1
Gibson, Dunn &     [PROPOSED]FINAL NDGMENT PURSUANT TO RULE 54(b)DISMISSING PLAINTIFF ASHLEY JUDD'S
Crutcher LLP         SECOND CAUSE OF ACTION FOR SEXUAL HARASSMENT UNDER CAL. CN.CODE SECTION 51.9
                                              CASE NO. 2:18-CV-05724-PSG-FFM
